   Case 1:18-cv-03543-FB-ST Document 21 Filed 10/15/18 Page 1 of 1 PageID #: 75


                                              CIVIL MINUTE ENTRY


BEFORE:                                Magistrate Judge Steven L. Tiscione


DATE:                                  October 12, 2018


TIME:                                  10:00 A.M.


DOCKET NUMBER(S):                      CV-18-3543 (FBM)


NAME OF CASE(S):                       SMALLWOOD -V- DELTA AIR LINES, INC.



FOR PLAINTIFF(S):                      Pawarvik, Mildenberg, Weisberg



FOR DEFENDANT(S):                      Fisher, Rosenstein



NEXT CONFERENCE(S):                    JANUARY 8, 2019 AT 12:00 P.M., IN-PERSON



FTR/COURT REPORTER:                    10:12 - 10:14

RULINGS FROM INITIAL CONFERENCE:

The Court sets the following discovery deadlines:

Deadline for completion of Rule 26(a) initial disclosures - 10/28/18;

Completion of Phase I discovery - 12/11/18;

Deadline for motions to join new parties or amend pleadings - 1/18/19;

First requests for production of documents and interrogatories due by - 2/4/19;

All fact discovery to be completed by 5/10/19;

Exchange of expert reports - 6/7/19;

Expert depositions completed by - 7/5/19;

All discovery completed by - 7/12/19;

Final date to take first step in dispositive motion practice - 8/12/19.

An in-person settlement conference will be held on January 8, 2019 at 12:00 p.m. Parties are to submit their respective
settlement positions via ex parte electronic filing no later than January 5, 2019. Counsel are to refer to the Settlement
Section of this Court's Individual Rules in preparation for the conference.
